Citation Nr: 1613113	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-46 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service  connection for hypertension with congestive heart failure due to diastolic dysfunction as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for multinodular goiter with hyperthyroidism. 


REPRESENTATION

Appellant represented by:	Joseph R Moore, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for hypertension and a skin disability were remanded in February 2014 for further development.  

The issue of entitlement to service connection for multinodular goiter with hyperthyroidism was denied by the Board in February 2014.  In October 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  It will be subject of Remand in the instant decision.


FINDINGS OF FACT

1.  The Veteran's hypertension with congestive heart failure was caused or aggravated by service connected PTSD and/or presumed exposure to Agent Orange.

2.  On March 14, 2016, prior to the promulgation of a decision in the appeal of entitlement to service connection for a skin disorder, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this issue is requested.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension with congestive heart failure due to diastolic dysfunction as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  With regards to the issue of entitlement to service connection for a skin disorder, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Hypertension

The Veteran contends that his hypertension was either caused or aggravated by his service connected PTSD and/or his presumed exposure to Agent Orange.  

Service personnel records reflect that the Veteran served in Vietnam from April 1967 to January 1968 (see Joint Motion for Remand).  Consequently, he is presumed to have been exposed to herbicide agents to include Agent Orange.

Pursuant to the Board's February 2014 Remand, the Veteran underwent a VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  He noted that hypertension was diagnosed in 1977.  He opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  His rationale was that the Veteran was discharged from service in October 1969; and he was not diagnosed with hypertension until 1977.  

The Veteran submitted a March 2016 correspondence from Dr. P.C, who stated that he reviewed the relevant medical records, medical opinions, and historical treatment records.  He noted that given the Veteran's service in the Republic of Vietnam, that he was presumed to have been exposed to Agent Orange.  He also noted that the Veteran is service connected for PTSD.  He stated that the exact date of diagnosis of hypertension is unclear, but that the September 2014 VA examiner indicated that it may have been as early as 1977.   Dr. P.C. also noted that a May 2005 treatment report reflects that the Veteran gave a 22 year history of hypertension, which would indicate an onset date of approximately 1983.  

Dr. P.C. noted that the Veteran's PTSD is manifested by anxiety, hypervigilance, recurring distressing dreams, avoidance of activities or places that arouse recollections of old trauma, and markedly diminished interest in significant activities, as well as estrangement from others.  Dr. P.C. cited a probability sample from the U.S. National Comorbidity Survey that examined the interaction between PTSD and major depression as determinants of hypertension.  The study concluded that PTSD was related to hypertension and that this finding could also possibly explain the elevated rates of cardiovascular disease associated with PTSD.  The study explained that PTSD results in increased activity of the sympathetic nervous system which leads to elevated blood pressure, increased heart rate, as well as sweating of the hands and other symptoms of hyper-function of the central noradrenergic system.  Dr. P.C. also cited other studies of World War II prisoners of war and hypertensive individuals following the September 11, 2001 attacks.  He stated that these and other studies form a body of evidence which demonstrates that there is a causal link between PTSD and the development of hypertension.  

Dr. P.C. noted that as an African-American, the Veteran was more likely to suffer from hypertension, and that other risk factors included smoking and a possible family history of hypertension.  However, he found that the latter was not corroborated by most of the medical record.  

Finally, Dr. P.C. noted that the Veteran is presumed to have been exposed to Agent Orange.  He noted that the 2006 Institute of Medicine report found "limited or suggestive" evidence that herbicide exposure was associated with hypertension; but that the medical literature on the subject continues to grow.  He cited another 2006 study that found that the odds for the development of hypertension were higher in men who served in Vietnam than those who did not.  

After a thorough review of the service treatment records, medical opinions, and the pertinent medical literature on the subject, Dr. P.C. opined that the Veteran's in-service exposure to Agent Orange in conjunction with his PTSD symptoms more likely than not caused or aggravated the Veteran's hypertension.  He disagreed with the September 2014 VA examiner, whose conclusion appeared to be based solely on the fact that the Veteran was diagnosed with hypertension 8 years after discharge from service.  He noted that the VA examiner ignored the serious impact that PTSD and exposure to Agent Orange can have on the development of hypertension.  He noted that the fact that the Veteran developed hypertension at such a young age indicates that environmental and psychiatric factors are at play.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board notes that when it remanded the claim in February 2014, it instructed the RO to schedule the Veteran for a VA examination.  The examiner was to address whether PTSD caused or aggravated the Veteran's hypertension.  The September 2014 failed to render an opinion regarding secondary service connection.  

Rather than remand for another examination, the Board finds that the medical evidence in this case is at least in equipoise.  The opinion of Dr. P.C. is highly probative.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board finds that Dr. P.C. was fully informed of the pertinent factual premises in regards to the Veteran's hypertension.  He was aware of the Veteran's service connected PTSD and presumed Agent Orange exposure.  Moreover, he was familiar with the Veteran's period of service and the subsequent diagnosis of hypertension some 8 years afterwards.  

Dr. P.C. also provided a fully articulated opinion that was non-equivocal, and which was fully supported by a reasoned analysis.  Finally, he cited medical literature that supported his reasoning.  

As noted above, adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds no adequate reasons and bases upon which to adopt the opinion of the September 2014 VA examiner over the opinion of Dr. P.C.  To the contrary, Dr. P.C.'s opinion is far more thorough and probative.  The Board finds the evidence is at least in equipoise; and consequently, service connection for hypertension is warranted.    

Skin disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 14, 2016, the Veteran's representative submitted a brief in which it requested withdrawal of the issue of entitlement to service connection for a skin disorder.  In light of this, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a skin disorder, and it is dismissed.




Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated August 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for hypertension is granted.

The issue of entitlement to service connection for a skin disorder is dismissed.


REMAND

As noted in the introduction, the issue of entitlement to service connection was denied by the Board by way of a February 2014 decision.  In October 2014, the Court vacated the Board's decision, pursuant to a Joint Motion for Remand (JMR) (VBMS, 10/7/14).  The parties to the JMR took issue with the fact that the Veteran was not afforded a VA examination for the purpose of determining the etiology of his multinodular goiter with hyperthyroidism.  The parties to the JMR pointed out that the Veteran was presumed to have been exposed to Agent Orange.  Moreover, in a September 1969 Report of Medical History, the Veteran reported that he had frequent or severe headaches, eye trouble, night sweats, cramps in the legs, sleep walking, recent gain or loss of weight, depression or excessive worry, and nervous trouble.  Symptoms of hyperthyroidism include sudden weight loss, nervousness, anxiety and irritability, sweating, increased sensitivity to heat, sleep problems and fatigue, and muscle weakness.  Juxtaposing the symptoms of hyperthyroidism with the symptoms reported by the Veteran during service includes a degree of overlap.  Consequently, the Board finds that a VA examination is needed to determine the etiology of the Veteran's multinodular goiter with hyperthyroidism.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's multinodular goiter with hyperthyroidism.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's multinodular goiter with hyperthyroidism began during or is causally related to service, to include the frequent or severe headaches, eye trouble, night sweats, cramps in the legs, sleep walking, recent gain or loss of weight, depression or excessive worry, and nervous trouble that the Veteran reported in his September 1969 Report of Medical History

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


